Citation Nr: 0820300	
Decision Date: 06/20/08    Archive Date: 06/25/08

DOCKET NO.  07-09 508	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to service connection for a bilateral knee 
condition, to include as secondary to service-connected 
compression fracture, lumbar spine with fusion and arthritis.

2.  Entitlement to service connection for a bilateral ankle 
condition, to include as secondary to service-connected 
compression fracture, lumbar spine with fusion and arthritis.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Services


ATTORNEY FOR THE BOARD

Amy M. Smith, Associate Counsel

INTRODUCTION

The veteran served on active duty from May 1960 to February 
1981.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2005 rating action of the 
Department of Veterans Affairs Regional Office (RO) in 
Columbia, South Carolina.  Due to the veteran's residence, 
however, his claims folder remains under the jurisdiction of 
the RO in Atlanta, Georgia.

The veteran's claims for service connection for a bilateral 
knee condition and a bilateral ankle condition are being 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.  VA will notify the appellant if further 
action is required.


REMAND

The veteran contends that his currently-shown bilateral knee 
and ankle conditions are secondary to his service-connected 
back disability.

The service medical records reveal that the veteran underwent 
a spinal fusion at Fort Gordon Army hospital in 1964 after 
sustaining an injury to his back in an automobile accident.  
A May 1965 report from the orthopedic clinic at that same 
hospital reflects complaints of right knee pain and weakness.  
This report also shows a finding of decreased deep tendon 
reflexes in the right knee and ankle.  Although physical 
examination of the right knee was negative, it was indicated 
that the "knee pain may be on a neurological basis from 
spinal fusion." 

Records from the VA Medical Center in Augusta, Georgia from 
August 2003 to February 2005 reflect complaints of, and 
evaluation for, knee and ankle pain.  X-rays in November 2004 
revealed mild degenerative changes in the knees bilaterally, 
as well as mild soft tissue swelling surrounding the ankle 
joint of the right ankle and degenerative changes with soft 
tissue swelling in the left ankle.  

The veteran underwent a general medical examination for VA 
purposes in May 2005, which included both musculoskeletal and 
neurological evaluation.  Its focus, however, was the 
veteran's low back disability, as opposed to knee and ankle 
impairment.  Consequently, the Board finds that a remand is 
necessary to afford the veteran an opportunity to undergo 
another VA examination to determine, to the extent possible, 
the etiology of his currently-shown knee and ankle 
conditions.

Additionally, in the substantive appeal, which was received 
by the RO in May 2007, the veteran asserted that his 
attending physician stated that it is very possible that his 
back arthritis spread to his knees and ankles.  

Accordingly, the case is REMANDED for the following action:

1.	The veteran should be asked to identify 
the attending physician referred to in 
his substantive appeal, and with any 
necessary assistance from him, attempts 
to obtain records from the identified 
treatment should be made.  If such 
treatment was at a VA medical facility, 
updated VA treatment records (i.e. 
since February 2005) should be 
obtained.  

2.	Thereafter, the veteran should be 
scheduled for a VA orthopedic 
examination to determine the nature, 
extent, and etiology of any diagnosed 
bilateral knee and ankle disability.  
The claims folder must be made 
available to the examiner in 
conjunction with the examination.  All 
indicated studies should be conducted, 
and all pertinent pathology should be 
noted.  In addition, the examiner is 
asked to express an opinion as to 
whether it is at least as likely as 
not, i.e., a 50 percent probability or 
greater, that any diagnosed bilateral 
knee or ankle disability is related to 
an event, injury, or disease that 
occurred in service, including the in-
service back injury and spinal fusion.  
A complete rationale should be provided 
for all opinions expressed.

3.	Following completion of the above, the 
RO should again review the record.  If 
the benefit sought on appeal remains 
denied, the veteran and his 
representative should be furnished a 
supplemental statement of the case and 
given the opportunity to respond 
thereto.

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims 
(Court) for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



